Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Liquid Assets, Inc. September 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit20.5% Principal Amount ($) Value ($) American Express Centurion Bank 3.02%, 10/22/08 105,000,000 105,000,000 Branch Banking & Trust Co. 2.88%, 11/5/08 100,000,000 100,000,000 Comerica Inc. 3.62%, 10/22/08 125,000,000 125,000,000 Compass Bank 3.14%, 1/16/09 175,000,000 175,005,120 Fifth Third Bank 2.80% - 2.86%, 11/17/08 - 12/11/08 260,000,000 260,000,000 State Street Bank and Trust Co. 3.00%, 10/20/08 200,000,000 200,000,000 SunTrust Bank 3.00%, 12/16/08 217,000,000 217,000,000 Wachovia Bank, N.A. 3.05%, 12/19/08 50,000,000 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $1,232,005,120) Commercial Paper53.7% Allied Irish Banks N.A. Inc. 2.80% - 3.10%, 11/14/08 - 1/20/09 100,000,000 99,361,125 Barclays Financial LLC 3.10%, 1/20/09 250,000,000 247,648,958 Beethoven Funding Corp. 6.50%, 10/1/08 232,000,000 a 232,000,000 BNP Paribas Finance Inc. 2.50%, 10/14/08 200,000,000 199,820,167 Canadian Imperial Holdings 2.78% - 2.80%, 10/9/08 - 10/15/08 250,000,000 249,778,008 Citigroup Funding Inc. 2.92% - 3.20%, 11/18/08 - 12/23/08 290,000,000 288,216,989 Commerzbank U.S. Finance Inc. 2.88% - 3.09%, 11/6/08 - 1/20/09 280,000,000 278,459,300 FCAR Owner Trust, Ser. I 7.00%, 10/1/08 232,000,000 232,000,000 Gemini Securitization Corp., LLC 6.00%, 10/1/08 232,000,000 a 232,000,000 Greenwich Capital Holdings Inc. 2.71%, 10/7/08 25,000,000 24,988,875 Hannover Funding Company LLC 7.00%, 10/1/08 45,000,000 a 45,000,000 Mont Blanc Capital Corp. 7.00%, 10/1/08 225,000,000 a 225,000,000 Natexis Banques Populaires US Finance Co. LLC 3.20%, 12/29/08 200,000,000 198,439,144 Sanpaolo IMI U.S. Financial Co. 2.84%, 12/1/08 75,000,000 74,644,167 Societe Generale N.A. Inc. 2.88% - 3.00%, 10/10/08 - 12/10/08 225,000,000 224,083,042 Three Pillars Funding LLC 6.50%, 10/1/08 232,000,000 a 232,000,000 UBS Finance Delaware LLC 2.90%, 12/17/08 75,000,000 74,538,802 Unicredit Delaware Inc. 2.86%, 12/12/08 75,000,000 74,574,000 Total Commercial Paper (cost $3,232,552,577) Corporate Notes4.6% Lehman Brothers Holdings Inc. 0.00%, 3/27/09 100,000,000 c,d 13,000,000 Morgan Stanley 2.64%, 10/3/08 150,000,000 b 150,000,000 Wachovia Bank, N.A. 3.25%, 12/24/08 113,000,000 b 112,784,199 Total Corporate Notes (cost $362,784,199) Promissory Note2.9% Goldman Sachs Group Inc. 7.14%, 10/1/08 (cost $175,000,000) 175,000,000 e U.S. Government Agency4.8% Federal Home Loan Bank System 0.10%, 10/1/08 (cost $290,320,000) 290,320,000 Time Deposit3.6% Wells Fargo Bank, NA (Grand Cayman) 0.01%, 10/1/08 (cost $216,000,000) 216,000,000 Repurchase Agreement8.6% Barclays Financial LLC 1.00%-1.80%, dated 9/30/08, due 10/1/08 in the amount of $517,019,183 (fully collateralized by $40,160,000 Federal Home Loan Bank System, 3.625%, due 7/1/11, value $40,963,618, $227,128,000 Federal Home Loan Mortgage Corp., 4.125%-5.625%, due 2/24/11-4/2/14, value $238,781,610 and $248,000,000 Federal National Mortgage Association, 1.86%, due 12/30/09, value $247,595,760) (cost $517,000,000) 517,000,000 Short-Term Investment1.3% Capital Support Agreement (cost $0) 0 d Total Investments (cost $6,025,661,896) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $966,000,000 or 16.0% of net assets. b Variable rate securityinterest rate subject to periodic change. c Issuer filed for bankruptcy on September 15, 2008. d The Bank of New York Mellon Corporation ("BNY Mellon") has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent necessary to ensure that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. e This note was acquired for investment, and not with the intent to distribute or sell. Security restricted as to public resale. This security was acquired on 5/15/06 at a cost of $175,000,000. At September 30, 2008, the aggregate value of this security is $175,000,000 representing 2.9% of net assets and is valued at cost. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 6,016,624,841 Level 3 - Significant Unobservable Inputs 0 Total 6,016,624,841 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Liquid Assets, Inc. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
